Citation Nr: 0301516	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral 
sensorineural hearing loss.  

(The issue of entitlement to service connection for 
restrictive lung disease as a result of asbestos exposure 
will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the RO 
determined that new and material evidence to reopen the 
veteran's claim of service connection for bilateral 
sensorineural hearing loss not been submitted.  

The Board is undertaking additional development on the 
claim of entitlement to service connection for restrictive 
lung disease as a result of asbestos exposure pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  In a September 1998 rating decision the RO determined 
that new and material evidence to reopen the veteran's 
claim of service connection for bilateral sensorineural 
hearing loss not been submitted.  The veteran was notified 
of this decision in October 1998.  

2.  In March 1999 the veteran filed a timely Notice of 
Disagreement (NOD) and a Statement of the Case (SOC) was 
issued in March 1999.  The veteran did not file a 
Substantive Appeal (VA Form 9) thus the September 1998 RO 
decision became final.  

3.  Evidence received since the September 1998 RO decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The September 1998 RO decision determining that new and 
material evidence to reopen the veteran's claim of service 
connection for bilateral sensorineural hearing loss not 
been submitted is final; new and material evidence has 
been received, and the claim is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5108, 7105(c) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156, 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The September 2002 letter from the Board informed the 
veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The RO determined that new and material evidence to reopen 
the veteran's claim of service connection for bilateral 
sensorineural hearing loss not been submitted in a 
September 1998 rating decision.  The veteran was notified 
in October 1998.  He submitted a timely NOD in March 1999.  
The RO issued a SOC in March 1999.  The veteran did not 
perfect his appeal by filing a formal Substantive Appeal.  
Initially, the applicable law clearly states that, the 
claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed to file the 
formal appeal.  The appeal should set out specific 
allegations of error of fact or law, such allegations 
related to specific items in the statement of the case.  
The agency of original jurisdiction may close the case for 
failure to respond after receipt of the statement of the 
case.  38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2002).  
However, if new and material evidence is presented or 
secured with respect to a claim, which has been 
disallowed, the claim shall be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002).  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C. § 5103A(a)(1) 
(West Supp. 2002).  However, nothing in this section shall 
be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) 
(West Supp. 2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, the revised regulation 
applies to any claim to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  The 
effective date rule established by 38 U.S.C.A. § 5110(g) 
prohibits the application of any liberalizing rule to a 
claim prior to the effective date of such law or 
regulation.  As this claim to reopen was received on 
November 19, 1999, prior to August 29, 2001, the revised 
regulation is not applicable and the Board may not 
consider the revised regulation.  

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the 
Board determines that new and material evidence has been 
submitted, then the claim must be reopened and the former 
disposition reviewed based on the entire record.  38 
U.S.C.A. § 5108.

The evidence, which was in the file at the time that this 
case was considered by the RO in September 1998, included 
the veteran's service medical records, his DD214, private 
medical records dated August 1972, the veteran's written 
statements dated July 1982, November 1986, July 1991, and 
a May 1998 VA audiology evaluation.  The evidence 
submitted since the September 1998 RO rating decision 
includes the veteran's March 1999 and May 2000 NOD, a June 
1998 VA audiology evaluation, his January 2001 Substantive 
Appeal and testimony at a June 2002 Travel Board hearing.  

The Board has reviewed the evidence received into the 
record since the September 1998 RO rating decision and 
finds that new and material evidence has been received to 
reopen the claim of service connection for bilateral 
sensorineural hearing loss.  Specifically, at a June 2002 
Travel Board hearing the veteran testified that his 
hearing was examined by the Social Security Administration 
twice in 1979.  This evidence bears directly and 
substantially upon the specific matter under 
consideration, and was not considered by the RO when it 
issued its September 1998 rating decision.  Moreover, it 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

New and material evidence having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for bilateral sensorineural hearing loss is 
granted.  To this extent only, the appeal is granted.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

